Citation Nr: 0125682	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-08 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for Hepatitis C.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1943 
to April 1946 and from August 1950 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for Hepatitis C.

The case was previously before the Board in November 2000; 
unfortunately, the case requires further remand.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

More recently, VA adopted regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
This case was remanded in November 2000 subsequent to the 
enactment of the VCAA.  The RO complied with the remand 
instructions at that time.  Unfortunately, the case requires 
further remand.  This is necessary because, the medical 
opinion expressed in the January 2001 VA examination does not 
appear to account for the veteran's entire medical history 
and specific risk factors for Hepatitis C transmission.  This 
appears to be a result of inadequate review of the veteran's 
medical records by the examining physician, and/or a lack of 
being forthcoming about his medical history on the part of 
the veteran.  

The veteran claims that he became infected with the Hepatitis 
C virus during active service in Vietnam.  He asserts that 
the method of transmission was any of the following:  routine 
dental treatment; local barbers; contaminated food; contact 
with contaminated persons.  "Hepatitis C is a bloodborne 
infection, spread via blood transfusions (common until 1989 
when blood screening was instituted, but rare since); IV drug 
use, especially with shared needles; other illegal drug use  
. . .  high risk sexual activity; and, rarely, household 
contact with an infected person."  VBA Fast Letter 98-35 
(April 8, 1998); see also, VBA Fast Letter 01-65 (July 13, 
2001).  

The medical evidence of record reveals that Hepatitis C was 
identified in 1996 and that the veteran had abnormal liver 
function tests as early as 1990.  As such, the veteran must 
have become infected with the Hepatitis C virus prior to 
1990.  Review of the veteran's service medical records does 
not reveal that he was ever wounded or that he had any 
surgery conducted on him during active service.  However, the 
evidence of record does reveal that the veteran had several 
surgical procedures subsequent to service including a 
coronary artery by-pass surgery in 1984.  This surgery may 
very well have required blood transfusion.  When the veteran 
provided his medical history of hepatitis infection risk 
factors to physician at the January 2001 Compensation and 
Pension examination, he did not provide information related 
to his post-service surgeries.  This information is critical 
when trying to establish the etiology of the veteran's 
Hepatitis C infection.  

The veteran should be requested to provide a complete medical 
history of all surgical procedures that he has undergone 
since service.  He should also be requested to provide the 
appropriate release forms so that VA can obtain all records 
related to these procedures.  After this medical information 
is obtained, another medical opinion as to etiology of the 
veteran's infection should be sought.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied. 

2.  The veteran should be asked to 
provide a complete list of his post-
service medical history, specifically all 
of the surgical procedures he has 
undergone since service including dates 
and locations.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain the 
complete records related to these 
surgical procedures from the sources 
listed by the veteran which are not 
already on file.   

3.  The claims file should then be 
forwarded to Dr. Wahl, the VA physician 
who conducted the January 2001 VA 
examination of the veteran, or to another 
VA physician of the appropriate area of 
expertise if this physician is 
unavailable.  The physician is requested 
to review the medical evidence of record 
and provide an opinion, if possible, as to 
the etiology of the veteran's Hepatitis C 
infection.  Specifically, the veteran's 
service medical records reveal that he did 
serve in Vietnam, but that he was not 
wounded in service, nor did he have any 
surgery during service.  The medical 
evidence of record reveals that the 
veteran had several surgeries after 
service including a coronary artery by-
pass in 1984.  Based on this information, 
is it likely or unlikely that the 
veteran's Hepatitis C infection resulted 
from an incident involving the 1984 heart 
surgery?  If the evidence is evenly 
divided on this point, such that the 
physician is unable to make a 
determination as to whether such a causal 
connection is likely or unlikely, he or 
she should so state.  If the physician 
finds that actual examination is required, 
then the veteran should be scheduled for 
the appropriate VA examination.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


